[Cite as State v. Taylor, 2021-Ohio-2701.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       GREENE COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 2021-CA-2
                                                  :
 v.                                               :   Trial Court Case No. 2020-CR-37
                                                  :
 JACOB L. TAYLOR                                  :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                             OPINION

                             Rendered on the 6th day of August, 2021.

                                             ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Assistant Prosecuting Attorney,
Greene County Prosecutor’s Office, 61 Greene Street, Suite 200, Xenia, Ohio 45385
     Attorney for Plaintiff-Appellee

HAL R. ARENSTEIN, Atty. Reg. No. 0009999, 114 East 8th Street, Cincinnati, Ohio
45202
      Attorney for Defendant-Appellant

                                             .............




TUCKER, P.J.
                                                                                       -2-


       {¶ 1} Appellant, Jacob L. Taylor, appeals from his conviction for possession of

cocaine. Taylor asserts that he was not brought to trial for possession of cocaine within

the time prescribed by R.C. 2945.71(C)(2), and, as such, the trial court erred when it

overruled his motion to dismiss the indictment on speedy trial grounds. Finding no merit

to this argument, the trial court’s judgment will be affirmed.

                                 Facts and Procedural History

       {¶ 2} Taylor was a passenger in a vehicle involved in a single-car accident in

February 2019. As a result of a police investigation of the accident, Taylor was charged

soon thereafter with possession of marijuana and possession of drug paraphernalia, both

misdemeanor offenses.       These charges were adjudicated in the Fairborn Municipal

Court and are not part of the pending appeal.

       {¶ 3} Thereafter, Taylor was indicted by the Greene County grand jury for

possession of cocaine in violation of R.C. 2925.11(A), a fifth-degree felony.         The

indictment resulted from suspected drugs recovered at the scene of the same single-

vehicle accident. Taylor filed a motion to dismiss the indictment, arguing that the speedy

trial time for the cocaine possession offense began to run when he was charged with the

misdemeanor offenses and, thus, he was not brought to trial within the 270-day period

prescribed by R.C. 2945.71(B)(2). Taylor and the State submitted the following factual

stipulations, on which the court could decide the motion to dismiss:

              * * * On February 23rd, 2019, the Defendant, Mr. Taylor, was a

       passenger in a car that was involved in a single-vehicle crash that occurred

       on Interstate 675 southbound to Colonel Glenn Highway. The driver was

       arrested for OVI. The Defendant was observed by law enforcement to
                                                                                       -3-


      have a dry, white, powdery substance on his nostrils.        The Defendant

      admitted smoking marijuana in the past and was found to be in possession

      of a pipe with brown residue.

             The Defendant was not arrested at the scene. The Defendant was

      not cited for any violations of law while at the scene.

             [An] Officer located other evidence and drugs at the scene. The

      evidence was sent to the Ohio State Highway Patrol Laboratory for analysis.

             On March 1st, 2019, charges were filed against the Defendant, Mr.

      Taylor, in Fairborn Municipal Court for possession of marijuana [and]

      possession of marijuana paraphernalia, for conduct occurring on February

      23rd, 2019.

             On June 27th, 2019, the Defendant pleaded guilty to these charges[.]

      ***

             On July 1st, 2019, the Ohio State Highway Patrol Crime Laboratory

      issued a report reflecting the results of their analysis of the other evidence

      found at the scene. This concluded that cocaine was present.

             On January 17th, 2020, the Defendant was indicted on this case [for

      possession of cocaine].

      ***

      {¶ 4} The trial court overruled Taylor’s motion to dismiss, and Taylor entered a no

contest plea to the count of possession of cocaine. The trial court found Taylor guilty

and sentenced him to a term of community control sanctions. This appeal followed.

                                      Assignment of Error
                                                                                           -4-


       {¶ 5} Taylor’s sole assignment of error is as follows:

       THE TRIAL COURT ERRED WHEN IT [DID NOT] DISMISS [TAYLOR’S

       INDICTMENT] BECAUSE HIS RIGHT TO A SPEEDY TRIAL WAS

       VIOLATED[.]

                                             Analysis

       {¶ 6} Taylor argues that the speedy trial time on the cocaine possession charge

began to run on March 1, 2019, when he was issued misdemeanor citations for the

marijuana and drug paraphernalia offenses. Taylor is incorrect.

       {¶ 7} The right to a speedy trial is guaranteed by the Sixth Amendment to the

United States Constitution. State v. Lackey, 2015-Ohio-5492, 55 N.E.3d 613 (2d Dist.),

¶ 21, citing State v. Adams, 43 Ohio St.3d 67, 68, 538 N.E.2d 1025 (1989). Section 10,

Article I of the Ohio Constitution also protects the right to a speedy trial. Id. And the

right to a speedy trial is statutorily enforced in Ohio by R.C. 2945.71 et seq. Id. Under

R.C. 2945.71(C)(2), a defendant facing a felony charge must be brought to trial within

270 days of the commencement of the case, subject to any tolling provisions set forth in

R.C. 2945.72. A criminal case is commenced on the date an indictment is returned, a

bill of information is filed, a warrantless arrest is made, or a warrant, summons, or citation

is issued, whichever first occurs. R.C. 2901.13(E). Thus, the dispositive issue is when

the case for possession of cocaine commenced – on March 1, 2019 (the date the

misdemeanor citations were issued) or on January 17, 2020 (the date of the indictment

for cocaine possession). We conclude that the cocaine possession case commenced,

and thus the speedy trial count began, on January 17, 2020.             Given this, Taylor’s
                                                                                           -5-


statutory speedy trial rights were not violated.1

       {¶ 8} In State v. Adams, the Ohio Supreme Court concluded that, when one case

is commenced and thereafter a second case is commenced, the second case is subject

to the statutory speedy trial limitation of the first case when the cases “arise from the

same facts * * * and the state knows of such facts at the time of the initial [commencement]

* * * .” Adams at 68. In State v. Baker, 78 Ohio St.3d 108, 676 N.E.2d 883, the Supreme

Court again reviewed the statutory speedy trial implications of separately-commenced

cases arising from the same event. This review resulted in the conclusion that when a

second case arises from the same events as the initial case, there are two scenarios that

exempt the State from the statutory speedy trial limit of the first case. The two situations

are (1) the second case, though having the same genesis as the first case, “arise[s] from

facts different from the original charge[s],” or (2) “the state did not know of these facts at

the time of the [commencement] of the initial [case.]” Id. at syllabus. Under either

circumstance, the speedy trial time begins to run upon commencement (by indictment or

otherwise) of the second case. Id. at 112.

       {¶ 9} In State v. Dalton, 2d Dist. Greene No. 2003-CA-96, 2004-Ohio-3575, we

applied Baker to facts relevant to the pending analysis. Dalton was arrested for rape.

A bag containing a white powder was discovered on Dalton’s person upon his arrest.

Several hours after the arrest, the police searched Dalton’s vehicle pursuant to a search

warrant. The search resulted in the discovery of “several pills, glassware, and chemicals

that [the police] believed were contraband.” Id. at ¶ 5. The collected items were sent to



1
 Taylor does not argue that his speedy trial rights were violated if the speedy trial count
began on January 17, 2020.
                                                                                            -6-


a lab for analysis.       The analysis later revealed that the white powder was

methamphetamine, that one of the pills was hydrocodone, and that the chemicals were

used in the manufacture of methamphetamine.

       {¶ 10} While the lab results were pending, Dalton was indicted for rape and related

charges. Over six months later, Dalton was indicted on three drug counts: two counts of

aggravated possession of drugs (the methamphetamine and the hydrocodone) and one

count of illegal possession of chemicals for the manufacture of drugs. Dalton moved to

dismiss the drug offenses, asserting that the speedy trial calculation on these counts

“should run from the date of the rape indictment because [the drug counts] arose from the

same factual circumstances as the charges filed in the original indictment.” Id. at ¶ 10.

We disagreed, explaining that the facts (the lab results) supporting the drug counts “were

not known to the State until after the initial indictment * * * [thus] * * * pursuant to Baker,

the speedy trial timetable [did] not run from the [rape] indictment date.” Id. at ¶ 13. We

further explained that, although the drug-related indictment occurred approximately five

months after the State received the lab results, this, under Baker, was “irrelevant” to the

beginning date of the speedy trial count because, under R.C. 2901.13(E), the drug counts

were commenced on the date these counts were indicted. Id. at ¶ 14. We have similarly

held that when a person is initially charged with a driving under the influence offense

(OVI), and, after the State’s receipt of a lab result reflecting a prohibited concentration of

alcohol, the person is then charged with a prohibited concentration OVI, the second

charge is subject to a new speedy trial clock. See State v. Lekan, 2d Dist. Montgomery

No. 16108, 1997 WL 351287 (June 27, 2997); State v. Cantrell, 2d Dist. Clark No. 2000-

CA-95, 2001 WL 1018234 (Sept. 7, 2001). The rationale for these decisions was that,
                                                                                    -7-


since the prohibited concentration offenses were dependent upon lab results, the State

did not know the facts of the offenses until the lab results became available. Lekan;

Cantrell.

       {¶ 11} Based upon Baker, and our case law applying Baker in analogous

circumstances, the speedy trial time in Taylor’s cocaine possession case began on

January 17, 2020, the date of the cocaine possession indictment. Taylor’s assignment

of error is overruled.

                                             Conclusion

       {¶ 12} Taylor’s sole assignment of error having been overruled, the judgment of

the Greene County Common Pleas Court is affirmed.

                                     .............



WELBAUM, J. and EPLEY, J., concur.




Copies sent to:

Marcy A. Vonderwell
Hal R. Arenstein
Hon. William H. Wolff, Jr., Visiting Judge